               Case 2:20-cv-01120-JCC Document 3 Filed 07/22/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    ALONZO BRADLEY,

 9                                   Plaintiff,             CASE NO. C20-1120-JCC

10            v.
                                                            ORDER GRANTING APPLICATION TO
11    KEY BANK,                                             PROCEED IN FORMA PAUPERIS

12                                   Defendant.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 1) is GRANTED.             However, the undersigned

17   recommends review under 28 U.S.C. § 1915(e)(2)(B). The Clerk of the Court is directed to send

18   a copy of this Order to plaintiff and to the assigned District Judge.

19          DATED this 22nd day of July, 2020.

20

21                                                         A
                                                           Mary Alice Theiler
22                                                         United States Magistrate Judge

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
